                                1   Ian A. Rambarran, Bar No. 227366
                                    Michael W. Carruth, Bar No. 249263
                                2   KLINEDINST PC
                                    801 K Street, Suite 2100
                                3   Sacramento, California 95814
                                    (916) 444-7573/FAX (916) 444-7544
                                4   mcarruth@klinedinstlaw.com
                                5   Attorneys for Defendant
                                    MARRIOTT INTERNATIONAL, INC.
                                6
                                7
                                8                              UNITED STATES DISTRICT COURT
                                9                         NORTHERN DISTRICT OF CALIFORNIA
SACRAMENTO, CALIFORNIA 95814




                               10
  801 K STREET, SUITE 2100




                               11   JUNG YI,                                     Case No.      3:18-CV-05637-EDL
       KLINEDINST PC




                               12                 Plaintiff,                     STIPULATION OF DISMISSAL WITH
                                                                                 PREJUDICE
                               13          v.
                                                                                 Courtroom:        E
                               14   MARRIOTT INTERNATIONAL,                      Magistrate Judge: Hon. Elizabeth D. Laporte
                                    INC.; and DOES 1 to 50, inclusive,           Trial Date:       None set
                               15
                                                  Defendants.
                               16
                               17
                               18          Pursuant to Local Rules 5 and 6-1(a), Plaintiff Jung Yi and Defendant Marriott
                               19   International, Inc. hereby stipulate as follows:
                               20          Plaintiff Jung Yi shall dismiss this action in its entirety with prejudice pursuant to
                               21   Federal Rule of Civil Procedure 41(a)(2) as the parties have reached a settlement.
                               22   ///
                               23   ///
                               24   ///
                               25   ///
                               26   ///
                               27   ///
                               28   ///
                                                                                 -1-
                                                                                       STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                                                               4:18-CV-05637-EDL
                                1           The Parties further stipulate that the Court shall retain ancillary jurisdiction to
                                2   enforce the terms of and compliance with the settlement agreement.
                                3                                                KLINEDINST PC
                                4
                                5
                                    DATED: December 11, 2018                     By: /s/ Michael W. Carruth
                                6                                                    Ian A. Rambarran
                                7                                                    Michael W. Carruth
                                                                                     Attorneys for Defendant
                                8                                                    MARRIOTT INTERNATIONAL, INC.
                                9
                                                                                 LAW OFFICE OF JAMES FARINARO
SACRAMENTO, CALIFORNIA 95814




                               10
  801 K STREET, SUITE 2100




                               11
       KLINEDINST PC




                                    DATED: December 11, 2018                     By: /s/ James Farinaro
                               12                                                    James Farinaro
                               13                                                    Attorneys for Plaintiff
                                                                                     JUNG YI
                               14
                               15
                               16
                               17                                         ATTESTATION
                               18           In compliance with Federal Rule 5, Local Rule 5-1(i)(3), the filer of this
                               19   document hereby attests that the concurrence to the filing of this document has been
                               20   obtained from the other signatories thereto.
                               21                                                /s/ Michael W. Carruth_________________
                               22
                                    17448520v1

                               23
                               24
                               25
                               26
                               27
                               28
                                                                                   -2-
                                                                                         STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                                                                 4:18-CV-05637-EDL
                                1   Ian A. Rambarran, Bar No. 227366
                                    Michael W. Carruth, Bar No. 249263
                                2   KLINEDINST PC
                                    801 K Street, Suite 2100
                                3   Sacramento, California 95814
                                    (916) 444-7573/FAX (916) 444-7544
                                4   mcarruth@klinedinstlaw.com
                                5   Attorneys for Defendant
                                    MARRIOTT INTERNATIONAL, INC.
                                6
                                7
                                8                              UNITED STATES DISTRICT COURT
                                9                         NORTHERN DISTRICT OF CALIFORNIA
SACRAMENTO, CALIFORNIA 95814




                               10
  801 K STREET, SUITE 2100




                               11   JUNG YI,                                    Case No.      3:18-CV-05637-EDL
       KLINEDINST PC




                               12                 Plaintiff,                    [PROPOSED] ORDER FOR DISMISSAL
                                                                                WITH PREJUDICE
                               13           v.
                                                                                Courtroom:        E
                               14   MARRIOTT INTERNATIONAL,                     Magistrate Judge: Hon. Elizabeth D. Laporte
                                    INC.; and DOES 1 to 50, inclusive,          Trial Date:       None set
                               15
                                                  Defendants.
                               16
                               17
                                                                     [PROPOSED] ORDER
                               18
                                    PURSUANT TO STIPULATION filed and served on December 11, 2018 [Document
                               19
                                    No. __],
                               20
                                            IT IS HEREBY ORDERED that Plaintiff Jung Yi’s Complaint shall be dismissed
                               21
                                    with prejudice pursuant to Federal Rule Civil Procedure 41(a)(2) and this Court shall
                               22
                                    retain ancillary jurisdiction to enforce the terms of and compliance with the settlement
                               23
                                    agreement.
                               24
                               25
                                    DATED: December 17, 2018
                               26
                               27                                      UNITED STATES MAGISTRATE JUDGE
                                    17448522v1

                               28
                                                                                -1-
                                                                                                                    4:18-CV-05637-EDL
